Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed June 22, 2022, claims 1, 3, 5, 7-11, 13, 15, and 17-20 were amended, claims 2 and 12 were cancelled, and new claim 21 was presented.
The amendments to the claim overcome the claim objections and rejections under 35 U.S.C. 112(b) and (d). The related objections and rejections are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections of the claims over Tani have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that "Tani fails to teach the claimed insert being surrounded on at least two sides of the insert by plastic of the at least one half-shell" (Remarks at p. 10), the examiner disagrees, pointing out that Tani discloses an insert as claimed that is surrounded on a plurality of sides of the insert (see rejection below).
Regarding Applicant’s assertion that "Tani fails to teach that the sleeve having press-fit connection with inner circumference of foot member" (Remarks at p. 11), the examiner disagrees, pointing out that Tani discloses “forcing” the sleeve into the foot member, which is a press-fit (see para. [0045]; see also p. 5 of non-final office action). 
Regarding Applicant’s assertion that "The feature noted above (as well as argued hereinbelow in item 3) provides an improved sealing effect compared to Tani, ensuring tightness in the area of the resin radially outside the sleeve 20. Due to the thin plastic film between the sleeve 20 and the inner circumference of the insert 1, after the sleeve 20 has been press-fit, there is significant tightness in the area of the leakage path, which is shown hereinbelow as an arrow in Fig. 20 of the application reproduced below. Due to the low thickness of the plastic film, thermal expansion during operation, as well as shrinkage during the manufacturing process, is negligible in this area and a satisfactory seal is ensured" (Remarks at p. 12), the examiner disagrees, pointing out that Tani discloses “forcing” the sleeve into the foot member, which is a press-fit (see para. [0045]). Tani further teaches that this press-fit arrangement provides an “air tight” interface (para. [0046]).
Regarding Applicant’s assertion that "The alleged corresponding components of Tani do not read on the claimed elements. In detail, the tubular member 100 does not appear to be press-fit into the skirt member 45. Tani mentions that the skirt portion 45 abuts the outer surface of (the recessed part 26 of) the resin liner 2 over a large area, but fails to mention press-fitting" (Remarks at p. 12), the examiner disagrees, pointing out that Tani discloses “forcing” the sleeve into the foot member, which is a press-fit (see para. [0045]).
Regarding Applicant’s assertion that "Tani fails to teach that a thin plastic layer of the at least one half-shell is compressed between the sleeve and the inner circumference of the foot member in a region of the press-fitting (Remarks at p. 13), the examiner disagrees, pointing out that Tani discloses “forcing” the sleeve into the foot member, which results in a thin layer of plastic pressed between the sleeve and the inner circumference of the foot member as claimed (see Fig. 4).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11, and 13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 21 recite “a region of the press-fitting” in lines 17 and 14, respectively. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the “press-fit connection,” or something else. For purposes of examination, this limitation will be interpreted to mean “a region of the press-fit connection.” 
Claim 11 recites “a region of the press-fitting” in lines 25 and 32. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the “press-fit connection,” or something else. It is further unclear whether these are referring to the same region of the press-fitting, or whether the recitation in line 32 is referring to a different region from line 25. For purposes of examination, this limitation in line 25 will be interpreted to mean “a region of the press-fit connection” and this limitation in line 32 will be “a region of the press-fit connection of the second sleeve.”
Claims 3-10 and 13-20 are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tani et al. (U.S. Pub. 2011/0108557).
Regarding claim 1, Tani discloses a high-pressure container (vessel 1, Fig. 1), comprising: a cylinder (cylindrical main part of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), to serve as a central member (Fig. 1); at least one half-shell (semispherical axial end of liner 2, Fig. 1), composed of the plastic (liner 2 is plastic, para. [0022]), at one axial end of the cylinder (Fig. 1), the at least one half-shell (axial end of liner 2) including a substantially rotationally symmetrical insert (mouthpiece 4, Fig. 3, note – Fig. 3 is substantially the same as the embodiment of Fig. 4, but shows more detail, see para. [0044]) serving as a boss member (mouthpiece 4, Fig. 3), and forming a foot member (bottom portion of mouthpiece 4, Fig. 3) at an end of the insert facing an interior of the high-pressure container (foot member faces interior of liner 2, Fig. 3), wherein the foot member is embedded in the plastic of the at least one half-shell (foot member is embedded in plastic of liner 2, Fig. 3) to substantially form a hollow cone or hollow cylinder (foot member has hollow cone shape, Fig. 3), wherein the insert (mouthpiece 4) is embedded in the plastic of the at least one half-shell (semispherical axial end of liner 2) so that the plastic of the at least one half-shell (semispherical axial end of liner 2) surrounds the insert (mouthpiece 4) on at least two sides of the insert (plastic surrounds side of mouthpiece 4 facing towards the valve 60 and towards interior of the container, see Fig. 3); a sleeve (tubular member 200, Fig. 3) arranged within an inner circumference of the foot member (tubular member 300 is arranged within skirt member, Fig. 3) such that the plastic of the half-shell is arranged between the sleeve and the inner circumference of the foot member (plastic of liner 2 is between tubular member 200 and skirt member, Fig. 3), wherein the sleeve (tubular member 200, Fig. 3) has a press-fit connection with the inner circumference of the foot member (tubular member is “forced” into foot member, see para. [0045]; note: the embodiment of Fig. 4 is substantially identical to the embodiment shown in Fig. 3, para. [0044]) in a manner such that a thin plastic layer of the plastic of the at least one half-shell (portion 22, Fig. 3) is compressed between the sleeve and the inner circumference of the foot member in a region of the press-fitting (portion 22 of liner 2 is pressed between tubular member 200/300 and the foot member, see Fig. 3); a valve (valve 60) arranged in the boss member (mouthpiece 4, para. [0036]), the valve (valve 60) having a stem portion (portion of valve 60 within mouthpiece 4, Fig. 3) arranged in the sleeve (portion of valve 60 is in the tubular member 200, Fig. 3); and a seal member (o-ring 80) including a ring seal (o-ring 80, para. [0037]) to form a seal between the stem portion of the valve and the sleeve (o-ring 80 forms seal between stem of valve 60 and tubular member 200, para. [0039]).
Regarding claim 3, Tani further discloses the plastic of the at least one half-shell (plastic of vessel 1, para. [0022]) fills an entire space between the sleeve and the inner circumference of the foot member (plastic liner 2 fills space between tubular member 200 and the foot member, see Fig. 3).
Regarding claim 4, Tani further discloses the plastic (plastic of vessel 1, para. [0022]) comprises a multilayer composite plastic to serve as a barrier layer (vessel 1 comprises multiple layers of plastic, see paras. [0022], [0025]). 
Regarding claim 10, Tani further discloses a fiber material (fiber reinforced layer 3, para. [0025]) to encapsulate the cylinder and the at least one half-shell (layer 3 encapsulates cylindrical main part and semispherical axial end parts, Fig. 1), the fiber material comprising a composite material having carbon fibers, and/or glass fibers, and/or epoxy resin (fiber reinforced layer 3 includes carbon fibers, glass fibers, and/or epoxy resin, para. [0026]).
Regarding claim 21, Tani discloses a high-pressure container (vessel 1, Fig. 1), comprising: a cylinder (cylindrical main part of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), to serve as a central member (Fig. 1), the cylinder including at least one half-shell at one axial end of the cylinder (semispherical axial end of liner 2, Fig. 1) that is composed of the plastic (liner 2 is plastic, para. [0022]); a boss member (mouthpiece 4, Fig. 3, note – Fig. 3 is substantially the same as the embodiment of Fig. 4, but shows more detail, see para. [0044]) embedded in the plastic of the at least one half-shell (mouthpiece 4 is embedded in plastic of liner 2, Fig. 3) such that the plastic of the at least one half-shell (semispherical axial end of liner 2) surrounds the boss member (mouthpiece 4) on at least two sides of the boss member (plastic surrounds side of mouthpiece 4 facing towards the valve 60 and towards interior of the container, see Fig. 3), the boss member (mouthpiece 4) including a foot member at an end thereof (bottom portion of mouthpiece 4, Fig. 3) and which is embedded in the plastic of the at least one half-shell (foot member embedded in plastic of liner 2, Fig. 3) to substantially form a hollow cone or hollow cylinder (foot member has hollow cone shape, Fig. 3); a sleeve (tubular member 200, Fig. 3) arranged within an inner circumference of the foot member (tubular member 300 is arranged within skirt member, Fig. 3) such that the plastic of the half-shell is arranged between the sleeve and the inner circumference of the foot member (plastic of liner 2 is between tubular member 200 and skirt member, Fig. 3), wherein the sleeve (tubular member 200, Fig. 3) has a press-fit connection with the inner circumference of the foot member (tubular member is “forced” into foot member, see para. [0045]; note: the embodiment of Fig. 4 is substantially identical to the embodiment shown in Fig. 3, para. [0044]) such that a thin layer of the plastic of the at least one half-shell (portion 22, Fig. 3) in a region of the press-fitting is compressed between the sleeve and the inner circumference of the foot member (portion 22 of liner 2 is pressed between tubular member 200/300 and the foot member, see Fig. 3); a valve (valve 60) arranged in the boss member (mouthpiece 4, para. [0036]), the valve (valve 60) having a stem portion arranged in the sleeve (portion of valve 60 within mouthpiece 4, Fig. 3); and a seal member (o-ring 80) including a ring seal (o-ring 80, para. [0037]) to form a seal between the stem portion of the valve and the sleeve (o-ring 80 forms seal between stem of valve 60 and tubular member 200, para. [0039]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tani et al. (U.S. Pub. 2011/0108557); additionally and alternatively under 35 U.S.C. 103 as being unpatentable over Tani or over Tani in view of Duvall (U.S. Pat. 5,476,189) – details below.
Regarding claim 11, Tani discloses a high-pressure container (vessel 1, Fig. 1), comprising: a cylinder (cylindrical main part of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), to serve as a central member (Fig. 1); a first half-shell (semispherical axial end of liner 2, Fig. 1), composed of the plastic (liner 2 is plastic, para. [0022]), at a first axial end of the cylinder (Fig. 1), the first half-shell including a substantially rotationally symmetrical first insert (mouthpiece 4, Fig. 3; note – Fig. 3 is substantially the same as the embodiment of Fig. 4, but shows more detail, see para. [0044]) serving as a first boss member (mouthpiece 4, Fig. 3), and forming a first foot member (bottom portion of mouthpiece 4, Fig. 3) at an end of the first insert facing an interior of the high-pressure container (the foot member faces interior of liner 2, Fig. 3), wherein the first foot member is embedded in the plastic of the first half-shell (foot member is embedded in plastic of liner 2, Fig. 3) to substantially form a hollow cone or hollow cylinder (foot member has hollow cone shape, Fig. 3), wherein the first insert (mouthpiece 4) is embedded in the plastic of the first half-shell (semispherical axial end of liner 2) so that the plastic of the first half-shell surrounds the first insert (mouthpiece 4) on at least two sides of the first insert (plastic surrounds side of mouthpiece 4 facing towards the valve 60 and towards interior of the container, see Fig. 3); a second half-shell (semispherical axial end of liner 2, Fig. 1), composed of the plastic (liner 2 is plastic, para. [0022]), at a second axial end of the cylinder (Fig. 1), the second half-shell including a substantially rotationally symmetrical second insert serving as a second boss member (Fig. 1 shows identical mouthpiece arrangements at both axial ends, thus a second mouthpiece 4 and valve arrangement as shown at the first half-shell is also present at the second half-shell), and forming a second foot member (bottom portion of mouthpiece 4, Fig. 3) at an end of the second insert facing the interior of the high-pressure container (foot member faces interior of liner 2, Fig. 3), wherein the second foot member is embedded in the plastic of the second half-shell (foot member is embedded in plastic of liner 2, Fig. 3) to substantially form a hollow cone or hollow cylinder (foot member has hollow cone shape, Fig. 3), wherein the second insert (mouthpiece 4) is embedded in the plastic of the second half-shell (semispherical axial end of liner 2) so that the plastic of the second half-shell surrounds the second insert on at least two sides of the second insert (plastic surrounds side of mouthpiece 4 facing towards the valve 60 and towards interior of the container, see Fig. 3); a first sleeve (tubular member 200, Fig. 3) arranged within an inner circumference of the first foot member (tubular member 200 is arranged within the foot member, Fig. 3) such that the plastic of the first half-shell is arranged between the first sleeve and the inner circumference of the first foot member (plastic of liner 2 is between tubular member 200 and the foot member, Fig. 3), wherein the first sleeve (tubular member 200) is press-fit into the inner circumference of the first foot member (tubular member is “forced” into foot member, see para. [0045]; note: the embodiment of Fig. 4 is substantially identical to the embodiment shown in Fig. 3, para. [0044]) in a manner such that a thin plastic layer of the plastic of the first half-shell (portion 22, Fig. 3) is compressed between the sleeve and the inner circumference of the first foot member in a region of the press-fitting (portion 22 of liner 2 is pressed between tubular member 200/300 and the foot member, see Fig. 3); a second sleeve (tubular member 200, Fig. 3) arranged within an inner circumference of the second foot member (tubular member 200 is arranged within foot member, Fig. 3) such that the plastic of the second half-shell is arranged between the second sleeve and the inner circumference of the second foot member (plastic of liner 2 is between tubular member 200 and foot member, Fig. 3), wherein the second sleeve (tubular member 200) is press-fit into the inner circumference of the second foot member (tubular member is “forced” into foot member, see para. [0045]) in a manner such that a thin plastic layer of the plastic of the second half-shell (portion 22, Fig. 3) is compressed between the second sleeve and the inner circumference of the second foot member in a region of the press-fitting (portion 22 of liner 2 is pressed between tubular member 200/300 and the foot member, see Fig. 3); a first valve (valve 60) arranged in the first boss member (mouthpiece 4, para. [0036]), the first valve (valve 60) having a first stem portion (portion of valve 60 within mouthpiece 4, Fig. 3) arranged in the first sleeve (portion of valve 60 is in the tubular member 200, Fig. 3); a second valve (valve 60) arranged in the second boss member (mouthpiece 4, para. [0036]), the second valve (valve 60) having a second stem portion (portion of valve 60 within mouthpiece 4, Fig. 3) arranged in the second sleeve (portion of valve 60 is in the tubular member 200, Fig. 3); a first seal member (o-ring 80) including a first ring seal (o-ring 80, para. [0037]) to form a first seal between the first stem portion of the first valve and the first sleeve (o-ring 80 forms seal between stem of valve 60 and tubular member 200, para. [0039]); and a second seal member (o-ring 80) including a second ring seal (o-ring 80, para. [0037]) to form a second seal between the second stem portion of the second valve and the second sleeve (o-ring 80 forms seal between stem of valve 60 and tubular member 200, para. [0039]).
Therefore, Tani anticipates claim 11. 
Additionally and in the alternative, to the extent that it may be argued that specific details on the geometry and structure of Tani’s second boss member, second sleeve, second valve and second seal (see discussion above) are not identical to the recited language, it would have been obvious as explained below.
It would have been obvious to one having ordinary skill in the art at the time the application was field, to duplicate the structure and geometry of the first boss member, first sleeve, first valve and first seal disclosed by Tani (details above), into a second respective instance of each of these elements at the second axial end of Tani’s vessel, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8, also MPEP 2144.04(VI)(B). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Additionally and in the alternative, Duvall teaches a pressure vessel having a cylindrical body (12) and hemispherical ends (14) at either side of the cylindrical body (Fig. 1; col. 3, ll. 16-21). Duvall teaches a boss (16) may be provided at one or both ends of the vessel to provide one or two ports for communicating with the interior of the vessel (col. 3, ll. 21-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to have a boss member, sleeve, valve, and seal member at both the first and second axial ends of the vessel as taught by Duvall for the purpose of advantageously providing two ports for communicating with the interior of the vessel as recognized by Duvall (col. 3, ll. 21-23).
Regarding claim 13, Tani further discloses the plastic of the first half-shell (plastic of vessel 1, para. [0022]) fills an entire space between the first sleeve and the inner circumference of the first foot member (plastic liner 2 fills space between tubular member 200 and the foot member, see Fig. 3).
Tani or Tani as modified above already includes the plastic of the second half-shell (plastic of vessel 1, para. [0022]) fills an entire space between the second sleeve and the inner circumference of the second foot member (plastic liner 2 fills space between tubular member 200 and the foot member, see Fig. 3).
Regarding claim 14, Tani further discloses the plastic (plastic of vessel 1, para. [0022]) of the first half-shell (Fig. 1) comprises a multilayer composite plastic to serve as a first barrier layer (vessel 1 comprises multiple layers of plastic, see paras. [0022], [0025]), and the plastic of the second half-shell (Fig. 1) comprises a multilayer composite plastic to serve as a second barrier layer (vessel 1 comprises multiple layers of plastic, see paras. [0022], [0025]).
Regarding claim 20, Tani further discloses a fiber material (fiber reinforced layer 3, para. [0025]) to encapsulate the cylinder, the first half-shell, and the second half-shell (layer 3 encapsulates cylindrical main part and semispherical axial end parts, Fig. 1), the fiber material comprising a composite material having carbon fibers, and/or glass fibers, and/or epoxy resin (fiber reinforced layer 3 includes carbon fibers, glass fibers, and/or epoxy resin, para. [0026]).

Claim Rejections - 35 USC § 103
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (U.S. Pub. 2011/0108557) in view of Mueller et al. (DE 102015105901 A1).
Regarding claim 5, Tani discloses the high-pressure container above but does not disclose the foot member includes a first groove, filled with the multilayer composite plastic of the half-shell, extending around the inner circumference of the foot member at a level of the sleeve, at least in one or more sections of the first groove.
Mueller teaches a pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller teaches that the boss member (5) has a foot member that extends radially outward (Fig. 1). Mueller teaches that the foot member has a plurality of projections (11) that form a plurality of grooves (recesses 12) arranged on an inner circumference, bottom surface, and top surface of the foot member and that are filled with the plastic of the liner (see annotated Fig. 2 below; p. 4, ll. 12-15 of attached translation). Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, ll. 23-45).

    PNG
    media_image1.png
    390
    428
    media_image1.png
    Greyscale

Mueller, Annotated Figure 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure container of Tani to have a first groove extending around the inner circumference of the foot member and filled with the plastic of the half-shell, a second groove extending around a section proximate the inner circumference of the foot member on a bottom of the foot member and filled with the plastic of the half-shell, a third groove extending on a top surface of the foot member and filled with the plastic of the half-shell, and a fourth groove extending around a section proximate the outer circumference of the foot member on the bottom of the foot member and filled with the plastic of the half-shell as taught by Mueller (annotated Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make this modification for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, ll. 23-45).
Regarding claim 6, Tani as modified by Mueller already includes the multilayer composite plastic of the half-shell is arranged axially on both sides of the foot member (plastic in third groove is axially outward of foot member while plastic in second and fourth grooves is axially inward of foot member, see Mueller annotated Fig. 2).
Regarding claim 7, Tani as modified by Mueller already includes the foot member has at least one second groove (Mueller annotated Fig. 2) which is filled with the multilayer composite plastic of the at least one half-shell (Mueller annotated Fig. 2), and the at least one second groove extends around at least in one or more sections proximate to the inner circumference of the foot member on a bottom of the foot member (Mueller annotated Fig. 2), the bottom facing the interior of the high-pressure container (Mueller annotated Fig. 2).
Regarding claim 8, Tani as modified by Mueller already includes the foot member has at least one third groove (Mueller annotated Fig. 2) which is filled with the multilayer composite plastic of the at least one half-shell (Mueller annotated Fig. 2), and the third groove extends around at least in one or more sections on a top surface of the foot member (Mueller annotated Fig. 2), the top surface facing the outside of the container (Mueller annotated Fig. 2).
Regarding claim 9, Tani as modified by Mueller already includes the foot member has at least one fourth groove (Mueller annotated Fig. 2) which is filled with the multilayer composite plastic of the half-shell (Mueller annotated Fig. 2), and the at least one fourth groove extends around at least in one or more sections proximate to an outer circumference of the foot member on a bottom of the foot member (Mueller annotated Fig. 2), the bottom facing the interior of the high-pressure container (Mueller annotated Fig. 2).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (U.S. Pub. 2011/0108557) in view of Mueller et al. (DE 102015105901 A1) or alternatively over Tani et al. (U.S. Pub. 2011/0108557) in view Duvall (U.S. Pat. 5,476,189) and in further view of Mueller et al. (DE 102015105901 A1).
Regarding claim 15, Tani or Tani as modified above discloses the high-pressure container above, but does not disclose the first foot member includes a first groove, filled with the multilayer composite plastic of the first half-shell, extending around the inner circumference of the first foot member at a level of the first sleeve, at least in one or more sections of the first groove, and the second foot member includes a second groove, filled with the multilayer composite plastic of the second half-shell, extending around the inner circumference of the second foot member at a level of the second sleeve, at least in one or more sections of the second groove.
Mueller teaches a pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller teaches that the boss member (5) has a foot member that extends radially outward (Fig. 1). Mueller teaches that the foot member has a plurality of projections (11) that form a plurality of grooves (recesses 12) arranged on an inner circumference, bottom surface, and top surface of the foot member and that are filled with the plastic of the liner (see annotated Fig. 2 below; p. 4, ll. 12-15 of attached translation). Mueller further teaches that this boss member arrangement permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, ll. 23-45).

    PNG
    media_image2.png
    390
    479
    media_image2.png
    Greyscale

Mueller, Second Annotated Figure 2
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure container of Tani or Tani in view of Duvall to have a first/second groove extending around the inner circumference of each foot member and filled with the plastic of the half-shell, a third/fourth groove extending around a section proximate the inner circumference of each foot member on a bottom of the foot member and filled with the plastic of the half-shell, a fifth/sixth groove extending on a top surface of each foot member and filled with the plastic of the half-shell, and a seventh/eighth groove extending around a section proximate the outer circumference of each foot member on the bottom of the foot member and filled with the plastic of the half-shell as taught by Mueller (Second annotated Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make this modification for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, ll. 23-45).
Regarding claim 16, Tani as modified above already includes the multilayer composite plastic of the first half-shell is arranged axially on both sides of the first foot member (plastic in fifth/sixth groove is axially outward of foot member while plastic in seventh/eighth groove is axially inward of foot member, see Mueller second annotated Fig. 2), -22-the multilayer composite plastic of the second half-shell is arranged axially on both sides of the second foot member (plastic in fifth/sixth groove is axially outward of foot member while plastic in seventh/eighth groove is axially inward of foot member, see Mueller second annotated Fig. 2).
Regarding claim 17, Tani as modified above already includes the first foot member has at least one third groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the first half-shell (Mueller second annotated Fig. 2), the at least one third groove extending around at least in one or more sections proximate to the inner circumference of the first foot member on a bottom of the first foot member (Mueller second annotated Fig. 2), the bottom facing the interior of the high-pressure container (Mueller second annotated Fig. 2); and the second foot member has at least one fourth groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the second half-shell (Mueller second annotated Fig. 2), the at least one fourth groove extending around at least in one or more sections proximate to the inner circumference of the second foot member on a bottom of the second foot member (Mueller second annotated Fig. 2), the bottom of the second foot member facing the interior of the high-pressure container (Mueller second annotated Fig. 2).
Regarding claim 18, Tani as modified above already includes the first foot member has at least one fifth groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the first half-shell (Mueller second annotated Fig. 2), the at least one fifth groove extending around at least in one or more sections on a top surface of the first foot member (Mueller second annotated Fig. 2), the top surface facing the outside of the container (Mueller second annotated Fig. 2), and the second foot member has at least one sixth groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the second half-shell (Mueller second annotated Fig. 2), the at least one sixth groove extending around at least in one or more sections on a top surface of the second foot member (Mueller second annotated Fig. 2), the top surface of the second foot member facing the outside of the container (Mueller second annotated Fig. 2).
Regarding claim 19, Tani as modified above already includes the first foot member has at least one seventh groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the first half-shell (Mueller second annotated Fig. 2), the at least one seventh groove extending around at least in one or more sections proximate to an outer circumference of the first foot member on a bottom of the first foot member (Mueller second annotated Fig. 2), the bottom facing the interior of the high-pressure container (Mueller second annotated Fig. 2), and the second foot member has at least one eighth groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the second half-shell (Mueller second annotated Fig. 2), the at least one eighth groove extending around -23-at least in one or more sections proximate to an outer circumference of the second foot member on a bottom of the second foot member (Mueller second annotated Fig. 2), the bottom of the second foot member facing the interior of the high-pressure container (Mueller second annotated Fig. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.E.P./Examiner, Art Unit 3733
                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731